Name: 96/168/EC: Commission Decision of 19 February 1996 terminating the anti-dumping proceeding concerning imports of synthetic staple fibre fabric originating in India, Indonesia, Pakistan and Thailand
 Type: Decision
 Subject Matter: trade;  Asia and Oceania;  competition;  leather and textile industries
 Date Published: 1996-02-20

 Avis juridique important|31996D016896/168/EC: Commission Decision of 19 February 1996 terminating the anti-dumping proceeding concerning imports of synthetic staple fibre fabric originating in India, Indonesia, Pakistan and Thailand Official Journal L 042 , 20/02/1996 P. 0018 - 0019COMMISSION DECISION of 19 February 1996 terminating the anti-dumping proceeding concerning imports of synthetic staple fibre fabric originating in India, Indonesia, Pakistan and Thailand (96/168/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 1251/95 (2), and in particular Article 23 thereof,Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (3), as last amended by Regulation (EC) No 522/94 (4), and in particular Articles 5 and 9 thereof,After consulting the Advisory Committee,Whereas:I. PROCEDURE (1) In September 1993 the Commission received a complaint from the Committee of the Cotton and Allied Textile Industries of the EEC ('Eurocoton`) concerning imports of synthetic staple fibre fabric originating in India, Indonesia, Pakistan and Thailand. The complaint was lodged on behalf of producers of the product in question allegedly representing a major proportion of total synthetic staple fibre fabric output in the Community. The complaint contained evidence of dumping and material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (5), the initiation of an anti-dumping proceeding concerning imports into the Community of fabric composed either totally or partially (more than 50 %) of synthetic staple fibres and falling within CN codes 5512 11, 5512 19, 5513, 5514 and 5515 11.(2) The Commission officially advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainants and gave the parties directly concerned the opportunity to make their views known in writing and to request a hearing.(3) Owing to the volume of information gathered and the complexity of the investigation, the proceeding exceeded the normal duration of one year as provided for in Article 7 (9) of Regulation (EEC) No 2423/88.II. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (4) The complainant Community producers formally withdrew the complaint concerning imports of synthetic staple fibre fabric originating in India, Indonesia, Pakistan and Thailand. The Commission considered that a termination in this context would not be against the interest of the Community.(5) In these circumstances, the anti-dumping proceedings concerning imports of synthetic staple fibre fabric originating in India, Indonesia, Pakistan and Thailand should be terminated without imposition of protective measures.(6) The Advisory Committee has been consulted and has raised no objection.(7) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to terminate the proceeding and have been given the opportunity to comment,HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping proceeding concerning imports of synthetic staple fibre fabric originating in India, Indonesia, Pakistan and Thailand is hereby terminated.Done at Brussels, 19 February 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 349, 31. 12. 1994, p. 1.(2) OJ No L 122, 2. 6. 1995, p. 1.(3) OJ No L 209, 2. 8. 1988, p. 1.(4) OJ No L 66, 10. 3. 1994, p. 10.(5) OJ No C 17, 20. 1. 1994, p. 4.